AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet I



                                      UNITED STATES DISTRICT COURT
                                                          Eastern District of Arkansas

           UNITED STATES OF AMERICA                                    )) JUDGMENT IN A CRIMINAL CASE
                                 V.                                     ) (For Revocation of Probation or Supervised Release)
                                                                        )
                       Keyontae Johnson                                )
                                                                       ) Case No. 4:14-cr-00187-BSM-2
                                                                                                        U.S. DISTRICT COURT
                                                                                                                             FILED
                                                                       ) USM No. 28709-009          EASTERN DISTR!CT ARKANSAS
                                                                       )
                                                                       )   Lisa G. Peters
                                                                                                   Defendant's Attorney
THE DEFENDANT:
                                                                                                               JAMES
~ admitted guilt to violation of condition(s)            _1_-9_ _ _ _ _ _ _ _ _ of the term of s~_is_io_n_. ..,_-,_;........_-=t---:~_..o:::::::-=
•   was found in violation of condition(s) count(s)                                   after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number              Nature of Violation                                                                 Violation Ended
1                              The defendant shall report to the probation officer and shall                      03/01/2019

                                 submit a truthful and complete written report within the first

                                 five days of each month.

continued on page 2

       The defendant is sentenced as provided in pages 2 through _ _6 __ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully pa~d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
econolillc crrcumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 1267                                                    12/17/2019

Defendant's Year of Birth:            1995                                 f l ' ~Im~~
City and State of Defendant's Residence:                                                             Signature of Judge
Pine Bluff, AR
                                                                                    Brian S. Miller, United States District Judge
                                                                                                   Name and Title of Judge



                                                                                                               Date
 AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet IA
                                                                                                             2_ of
                                                                                             Judgment-Page _ _            6
 DEFENDANT: Keyontae Johnson
 CASE NUMBER: 4:14-cr-00187-BSM-2

                                                   ADDITIONAL VIOLATIONS

                                                                                                                  Violation
Violation Number                Nature of Violation                                                               Concluded
2                               The defendant shall answer truthfully all inquiries by the probation officer      08/15/2018

                                and follow the instructions of the probation officer.

3                               The defendant shall work regularly at a lawful occupation, unless excused         12/05/2019

                                by the probation officer for schooling, training, or other acceptable reasons.

4                               The defendant shall notify the probation officer at least ten days prior to any   02/24/2019

                                change in residence or employment.

5                               The defendant must pay the total criminal monetary penalties.                     12/05/2019

6                               Restitution is due immediately, and any unpaid balance will be payable            12/05/2019

                                during incarceration and supervised release. During incarceration, the

                                defendant will pay 50 percent per month of all funds that are available to him.

                                During residential reentry placement, payments will be reduced to 10

                                percent of the defendant's monthly gross income. The interest requirement is

                                waived.

7                               The defendant shall participate, under the guidance and supervision of the        09/18/2018

                                U.S. Probation Office, in a substance abuse treatment program which may

                                include testing, outpatient counseling, and/or residential treatment. Further,

                                the defendant shall abstain from the use of alcohol throughout the course of

                                treatment.

8.                              The defendant may not make application for any loan or enter into any credit      02/04/2019

                                arrangement without prior approval from the probation office unless all

                                criminal penatilites have been satisfied.

9                               The defendant shall not commit another federal, state, or local crime.            10/02/2019
AO 245D (Rev. 09/19)     Judgment in a Criminal Case for Revocations
                         Sheet 2- Imprisonment
                                                                                                 Judgment - Page    3      of   6
DEFENDANT: Keyontae Johnson
CASE NUMBER: 4:14-cr-00187-BSM-2


                                                               IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
11 months.




     lit   The court makes the following recommendations to the Bureau of Prisons:

Recommended imprisonment in Forrest City.




     lit   The defendant is remanded to the custody of the United States Marshal.

     D     The defendant shall surrender to the United States Marshal for this district:
           D    at   _________ D                        a.m.      D p.m.    on
           D    as notified by the United States Marshal.

     D     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D    before 2 p.m. on
           D    as notified by the United States Marshal.
           D    as notified by the Probation or Pretrial Services Office.

                                                                       RETURN
I have executed this judgment as follows:




           Defendant delivered on                                                    to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                              UNITED STATES MARSHAL


                                                                           By
                                                                                           DEPUTY UNITED STATES MARSHAL
 AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet 3 - Supervised Release
                                                                                                 Judgment-Page   _4__     of       6
DEFENDANT: Keyontae Johnson
CASE NUMBER: 4:14-cr-00187-BSM-2
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 2 years.




                                                   MANDATORY CONDITIONS
l.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                 • The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                     substance abuse. (check if applicable)
4.     • You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check ifapplicable)
5.     i!f You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.     • You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
           as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
           where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     • You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3A - Supervised Release
                                                                                                 Judgment-Page                     _6
DEFENDANT: Keyontae Johnson
CASE NUMBER: 4:14-cr-00187-BSM-2

                                   STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
      your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
      different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
      and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
      from the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
      officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
      or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
      probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
      been convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the
      permission of the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
      that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
      nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
      without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
      may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
      contact the person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                          Date
  AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                         Sheet 3B - Supervised Release
                                                                                       Judgment-Page   _6___   of
  DEFENDANT: Keyontae Johnson
  CASE NUMBER: 4:14-cr-00187-BSM-2

                                   ADDITIONAL SUPERVISED RELEASE TERMS
14. All conditions of supervised release in underlying sentence are reimposed.

15. Defendant must reside at a halfway house for the first three months of supervised release under the guidance and
supervision of the U. S. Probation Office.

16. Previously ordered $75 special penalty assessment due immediately.

17. Previously ordered restitution is due immediately, and any unpaid balance will be payable during incarceration. During
incarceration, the defendant will pay 50 percent per month of all funds that are available to him.
